

116 HR 1130 IH: Fort Pillow National Battlefield Park Study Act
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1130IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. Rush introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo conduct a special resource study of Fort Pillow Historic State Park in Henning, Tennessee, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as Fort Pillow National Battlefield Park Study Act. 2.FindingsCongress finds as follows:
 (1)Fort Pillow was originally built by Confederate troops in 1861 and named after General Gideon J. Pillow of Maury County, Tennessee.
 (2)The battle of Fort Pillow was fought on April 12, 1864, at Fort Pillow in Henning, Tennessee, during the American Civil War.
 (3)At Fort Pillow, Tennessee, Confederate forces never defeated the Union Navy. Instead, they perpetrated a heinous massacre after violating a flag of truce by advantageously repositioning rebel troops and by looting government buildings and private storefronts surrounding the fort.
 (4)According to the 1864 Report Fort Pillow Massacre from the United States Congress Joint Committee on the Conduct of the War, The officers and men seem to vie with each other in the devilish work; men, women and even children, wherever found, were deliberately shot down, beaten and hacked with sabers. ….
 (5)The Union garrison consisted of 19 officers and 538 troops of whom 262 were United States Colored Troops (U.S.C.T.).
 (6)Per the report, Of the men, from three hundred to four hundred are known to have been killed at Fort Pillow, of whom at least three hundred were murdered in cold blood after the fort was in possession of the rebels and our men had thrown down their arms and ceased to offer resistance..
 (7)The massacre at Fort Pillow demonstrated to all U.S.C.T. that surrender was not an option. The massacre at Fort Pillow became a rallying cry and motivation for the 209,147 U.S.C.T.
 (8)The 209,147 U.S.C.T. fundamentally contributed to the Union’s defeat of the Confederacy. (9)The State of Tennessee allows the wrongful modification of the historical record by claiming it was a battle without a massacre of hundreds of surrendering Union troops and innocent civilians.
 (10)In 1971, Fort Pillow became a State park. (11)In 1973, Fort Pillow was added to the National Register of Historic Places.
 (12)The following year, in 1974, Fort Pillow was designated as a National Historic Landmark. (13)Fort Pillow Historic State Park consists of 1,642 acres.
 (14)The Park contains several attraction areas such as a Civil War museum, hiking trail, camping ground, and picnic area.
 (15)This site deserves to become a National Battlefield Park due to its profound effect on U.S.C.T. and all Union forces in their fight to preserve the United States of America.
 3.Fort Pillow Special Resource StudyThe Secretary of the Interior shall conduct a special resource study of Fort Pillow Historic State Park in Henning, Tennessee. Fort Pillow is a State park that features the American Civil War history and the Massacre at Fort Pillow. The Secretary shall—
 (1)evaluate the site's national significance; and (2)determine the suitability and feasibility of designating it as a unit of the National Historic Park System.
			